DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statement filed 5/10/2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 13 recites “…wherein the codes exhibit at least one of a minimum cross correlation and a maximum orthogonality…”
This claim is unduly broad in that a code exhibits some degree of cross correlation and orthogonality, thus reading the limitation of claim 13 on any code.
Claim 17 recites “…  wherein the codes have at least one of a time duration of 1.0 microseconds and a length of 127 bits…”
The use of “at least one of” implies a choice of the either 1.0 microseconds or a length of 127 bits.
Appropriate clarification or amending is required.
Claim 19 recites “…wherein the receiving device includes at least one of at least one photodiode and a photodiode array.
The use of “at least one of” implies a choice of the either one photodiode or a photdiode array.
Claim 20 depends on claim 19.
Appropriate clarification or amending is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 12, 14, 15, 18 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horvath et al (WO 2016091625).
With respect to claim 12, Horvath et al disclose: A LIDAR system [ taught by figure 1 ] for detecting surroundings, comprising: a laser light source for emitting a laser light [ taught by lasers (22a and 22b) ]; a receiving device for receiving the laser light reflected by the surroundings [ taught by diode (26); page 5 of the translation states “…The receiving device has a diode 26, which is a photodiode here. With the diode 26 light 28 is received, which is the reflected or backscattered…” ]; and a control device for activating the laser light source [ page 3 of the translation states “…According to a first embodiment, the light sources are independently controllable, for example with a control device…” ], wherein the control device activates the laser light source to emit a continuous light beam and continually modulate the emitted light beam, so that the light beam includes a multitude of successive codes [ page 3 of the translation states “…According to a further embodiment, the light sources each have an encoder. The coder codes the transmitted light beam of the light source. An encoding is effected in particular by the modulation of the transmitted light beam or of the light of the transmitted light beam. In the modulation, e.g. impressed with a modulator the transmitted light beam of the light source a defined characteristic. This can be, for example, a temporal or spatial amplitude or phase variation. By coding or modulation of the transmitted light beams on and off one or more light sources is no longer necessary because the scattered or reflected light on the object is clearly attributable to a transmitted light beam…” ].
Method claim 23 is anticipated by the functions performed by the elements of Horvath et al applied to claim 12 above.
Claim 14 is anticipated by the micromirror (20) scanning beams (18a and 18b) into a 2-dimensional space.

Pages 3 and 4 of the translation state “…According to a further embodiment, the encoder is set up to encode the transmitted light beam with a PN code, which is also called a pseudo noise code, or a PRN code, which is also called a pseudo random noise code. Examples of such codes are the MLS code, the Gold code or the Barker code whose coding algorithms can be found in the general technical literature. Such codes are particularly well suited for digital coding…”, thus anticipating claim 18.
Claims 21 and 22 are anticipated by the correlation elements (54) disclosed by figure 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Horvath et al (WO 2016091625) in view of Petit (DE 102016011299 A1).
Page 6 of the translation of Petit states  “…Examples of operating parameters include: the use of orthogonal or partially orthogonal or pseudo-orthogonal coded pulse trains [ italics added ]; the number of pulses per pulse train; the envelope of the pulses of the pulse trains, the z. B. may be Gaussian; the number of pulse trains per pixel of a LIDAR image; the length of the pulse trains; the length of individual pulses of the pulse trains; the distance between individual pulse trains; a dead time; Etc…”
From this teaching, it would have been obvious to have tailored to operating parameters set forth by claim 13 (orthogonality), claims 16 and 17 (duration and bit number are a function of the length of a pulse train) as a function of the system application.
Page 8 of the translation of Petit states “…The laser scanner 101 also includes a detector 113 , For example, the detector 113 be implemented by a photodiode. For example, the detector 113 be implemented by a photodiode array and thus have a plurality of detector elements. For example, the detector 113 have one or more single photon avalanche diodes (SPAD)…” thus rendering claims 19 and 20 obvious because they recite known structure for detecting code light signals.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645